IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                            :   No. 2446 Disciplinary Docket No. 3
                                            :
DEVON E. SANDERS                            :   Board File No. C2-17-960
                                            :
                                            :   (United States District Court for the
                                            :   Eastern District of Pennsylvania, Criminal
                                            :   No. 16-513)
                                            :
                                            :   Attorney Registration No. 77771
                                            :
                                            :   (Montgomery County)

                                         ORDER


PER CURIAM


      AND NOW, this 12th day of February, 2018, upon consideration of the Joint

Petition for Temporary Suspension, Devon E. Sanders is placed on temporary

suspension, see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of

Pa.R.D.E. 217.    Respondent’s right to petition for dissolution or amendment of this

Order and to request accelerated disposition of charges underlying this Order pursuant

to Pa.R.D.E. 214(f)(2) are specifically preserved.